IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

HUYNH T. B., §
Petitioner, §
§

v. § CIVIL NO. 3:18-CV-2304-S-BK
§
JEFFERSON SESSION, III, §
Respondent. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recomrnendation
in this case. No objections Were filed. The Couit reviewed the proposed Findings, Conclusions,
and Recornrnendation for plain error. Finding none, the Couit ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate.

IT IS THEREFORE ORDERED that the petition for Writ of habeas corpus is DISMISSED
WITH()UT PREJUDICE for fack of jurisdiction as moot.

so oRDERED this May ofMat-ch, 2019.

    

. l.

'UNITED sTATEs DISTRICT JUDGE

 

 

 

